Shek v Gachineiro (2019 NY Slip Op 03453)





Shek v Gachineiro


2019 NY Slip Op 03453


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Acosta, P.J., Friedman, Manzanet-Daniels, Gesmer, Singh, JJ.


9213 151934/18

[*1]Sau-Kuen Shek, Plaintiff-Respondent,
vStefanie M. Gachineiro, Defendant-Appellant, Nissan-Infinity, L.T., Defendant.


McCabe, Collins, McGeough, Fowler, Levine & Nogan, LLP, Carle Place (Barry L. Manus of counsel), for appellant.
Caesar and Napoli, P.C., New York (Kelsey M. Crowley of counsel), for respondent.

Order, Supreme Court, New York County (Adam Silvera, J.), entered on or about November 7, 2018, which granted plaintiff's motion for partial summary judgment on the issue of liability as against defendant Gachineiro, unanimously reversed, on the law, without costs.
Plaintiff established her prima facie entitlement to judgment as a matter of law on the issue of liability.
In opposition, Gachineiro's affidavit raised a triable issue of fact. We note that depositions have not yet been held.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK